Citation Nr: 0429986	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  97-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left patellofemoral knee pain.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board), on appeal from a June 1997 rating decision by the RO 
that granted service connection and assigned a no percent 
rating for left patellofemoral knee pain, effective on 
December 26, 1996.  

In March 1999, the Board remanded the case to the RO for 
additional development of the record.  

In a rating decision of May 1999, the RO assigned an 
increased rating of 10 percent for the service-connected left 
knee disability, effective on December 26, 1996.  

In October 2003, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected left patellofemoral knee pain has 
not been shown to be manifested by more than mild pain-on-use 
and mild medial joint line tenderness during the pendency of 
the appeal; a compensable functional limitation or 
instability is not demonstrated.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the service-connected left patellofemoral knee pain are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002), 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes (DC) 5003, 5010, 5256, 5257, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of a May 1997 
Statement of the Case, April 2001 and June 2004 Supplemental 
Statements of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes a May 2001 letter, in which 
the veteran was advised of his and VA's responsibilities 
under the VCAA.  In this letter, the RO advised the veteran 
to identify all health care providers who treated him, and 
explained what the evidence must show in order to 
substantiate an increased rating claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board notes that the issue on appeal arises 
from a Notice of Disagreement as to the rating assignment 
following the grant of service connection for a left knee 
condition, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003)).  

The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a Notice of 
Disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

With regard to the instant case, the Board finds that 
adequate 38 U.S.C. § 5103(a) notice was provided as to the 
original claim of service connection for a left knee 
condition, and as such, the earlier effective date issue on 
appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).  

After preliminary review of the record on appeal, the Board 
finds that the May 2001 notice adequately apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim decided hereinbelow, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
support his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, and the statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  


Entitlement to an increased rating for a service-connected 
left knee disability

The veteran is seeking increased compensation for a left knee 
disorder, currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5010-5003 (2004).  He essentially 
asserts that his disability is more severe than is 
contemplated by the 10 percent rating currently assigned 
under DC 5010-5003 (2004).  

In the present case, the record includes a private medical 
examination dated in November 2001, which noted that the 
veteran complained of knee pain that was mainly 
patellofemoral in nature.  The examiner indicated that the 
veteran had a positive apprehension sign and signs of lateral 
patellar compression.  The veteran failed to give a history 
of catching or locking sensation.  An x-ray study of the area 
revealed some lateral tilt of the patella, with the knee 
essentially within normal limits.  

The examiner noted that the veteran experienced some pain on 
palpation of the area, but was neurologically intact in the 
lower extremity and had full range of motion.  The examiner 
indicated that there was no instability or swelling of the 
knee; however, on standing, he did pronate.  

The Board notes that in December 2001, the veteran underwent 
a magnetic resonance imaging (MRI) scan.  The scan revealed 
that the veteran's anterior and posterior cruciate ligaments, 
and medial and lateral collateral ligaments were intact.  
Additionally, the lateral meniscus was normal, although there 
was myxoid degeneration within the posterior horn and body of 
the medial meniscus without a discrete tear.  

The examiner noted that no joint effusion, degenerative 
changes, not focal cartilaginous defects were present.  The 
veteran's extensor mechanism and patellar retinacula were 
normal, and there were no soft tissue mass or cyst with the 
popliteal fossa, or prepatellar bursitis.  The examiner 
diagnosed the veteran as having a normal MRI of the left 
knee.  

Also in December 2001, a private medical examiner determined 
that the results of a MRI scan were negative.  The examiner 
was unable to find a specific problem in his knee.  The 
report indicated that the veteran's symptoms appeared 
retropatellar and that there was some chondromalacia.  The 
examiner noted that there was full range of motion of the 
knee without significant swelling.  

An October 2002 private medical report indicated that the 
veteran experienced mild pain in his knee.  

The Board notes an April 2004 VA medical examination, in 
which the examiner indicated that the veteran's left knee 
showed no degenerative changes or evidence of meniscal tears.  
Upon physical examination, the examiner noted that the 
veteran had a range of motion from 0 to 140 degrees with pain 
at the extreme, mostly around the patellofemoral joint.  

The examiner further noted that the veteran exhibited mild 
medial joint line tenderness, but that the knee was stable.  
The veteran did not suffer from effusion or crepitation and 
had 5/5 quadriceps and hamstrings strength.  The examiner 
specifically addressed the issues of pain on motion, 
weakness, fatigability, and incoordination, and noted that 
the veteran did not suffer from a loss of range of motion, 
instability, weakened movement, excess fatigability, or 
incoordination.  

Additionally, the veteran's range of motion was noted not to 
be limited by pain, fatigue, weakness or lack of motion 
following repetitive use.  However, the examiner did note 
that there was pain on use with flare-ups.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40(2004) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board finds, after reviewing the veteran's April 2004 VA 
medical examination that the veteran's range of motion was 
not limited by pain, fatigue, weakness or loss of motion 
following repetitive use.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.  

The veteran has been rated under DC  5010 of 38 C.F.R. 
§ 4.71a (2004).  Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 
5010.  Under DC 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, which in this 
case, is either DC 5260 or DC 5261.  When the limitation of 
motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note (2) of DC 5003 states that 
the 20 percent and 10 percent ratings based on X-ray findings 
under DC 5003 will not be utilized in rating conditions under 
DC 5013.  

The Board notes that the private and VA treatment records, as 
well as his April 2004 VA medical examination indicate that 
the veteran's left knee was negative for limited or painful 
motion beyond subjective descriptions of mild flare-ups.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  

After a careful review of the medical evidence of record, the 
Board also finds that DC 5257 is not for application for the 
veteran's service-connected left knee condition.  The 
veteran's medical reports do not show evidence of subluxation 
or lateral instability.  

In September 2004, the General Counsel for VA issued a 
precedent opinion, which held that separate ratings under DC 
5260 (leg limitation of flexion) and DC 5261 (leg, limitation 
of extension), both currently codified at 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004.  

DC 5260 provides for a 0 percent evaluation where flexion of 
the leg is limited to 60 degrees; a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and a 30 
percent evaluation where flexion is limited to 15 degrees.  

Under 5261, a 0 percent evaluation requires extension of the 
left limited to 5 degrees; a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  See also 38 C.F.R. § 4.1, Plate I (2004) which 
reflects that normal flexion and extension of a knee is from 
0 degrees of extension to 140 degrees of flexion.  

Therefore, in order to warrant a disability rating in excess 
of 10 percent for either knee, the evidence must establish 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.  

However, having reviewed the complete record, the Board finds 
that the preponderance of the competent and probative 
evidence of record is against finding of such level of 
impairment.  In reaching this conclusion, the Board found the 
most probative evidence of record to be the April 2004 VA 
examination.  

Specifically, the Board notes that upon physical examination, 
the examiner indicated that the veteran has range of motion 
from 0 to 140 degrees with only pain at the extreme, mostly 
around the patellofemoral joint.  

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a right 
knee disability is not warranted.  

Additionally, the Board notes that consideration has been 
given to "staged ratings" for the period of time since 
service connection became effective for the left knee 
condition.  However, in view of the medical evidence, the 
Board finds that the veteran meets the criteria for a 10 
percent rating but no more since the effective date of the 
grant of service connection.  

The Board notes an October 2002 letter from the veteran's 
employer stating that the veteran has difficulty performing 
his job due to his knee injury.  The employer indicated that 
the veteran has fallen twice due to his knee giving out and 
that, by the end of the work day, the veteran had a 
noticeable limp and appeared to experience pain and 
discomfort.  

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court of Appeals for Veterans Claims (CAVC) held that a 
lay person is considered competent to testify as to the 
symptoms of a disability, such as pain.  The CAVC also held 
that the veteran's disability in that case, pes planus, was 
of the type that "lends itself to observation by a lay 
witness".  

The Board believes that the veteran's knee function is in the 
nature of symptoms to which the veteran's employer, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  

However, the Board finds that the employer's statement 
discussing the veteran's perceived pain on use of the left 
knee is insufficient proof of an exacerbation of the injury 
as required for the purpose of rating the service-connected 
disability alone.  

A review of the record reflects that the severity of the 
service-connected left knee condition does not warrant the 
assignment of rating higher than 10 percent.  He complained 
of pain and limitation of motion; however, his December 2001 
MRI scan was normal and April 2004 VA examination revealed no 
evidence of degenerative changes on MRI, evidence of meniscal 
tears, loss of range of motion, weakened movement, 
incoordination or excess fatigability.  

Taking into account all of the evidence set out hereinabove, 
the Board finds that the preponderance of the evidence is 
against an increased disability evaluation for the service- 
connected left knee disability.  



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left knee disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



